DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-34 are pending.

Claim Construction
	Claims 1-15 are interpreted to be drawn to administration of a chewing gum, by virtue of their recitation of “a gum base” and no recitation of “a bulk filler”. See Specification at [0004], [0051]-[0055].
	Claims 16-34 are interpreted to be drawn to administration of a lozenge or fast-dissolving lozenge, by virtue of their recitation of “a bulk filler” and no recitation of “a gum base”. See Specification at [0004], [0056]-[0061].

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method of preventing or treating disease or disorders associated with abnormal MAP kinase activity or levels in a subject, comprising administering to the a composition comprising: a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base, and combinations thereof, classified in A61K 9/0058 and A61K47/36.
II. Claims 16-34, drawn to drawn to a method of preventing or treating disease or disorders associated with abnormal MAP kinase activity or levels in a subject, comprising administering to the a composition comprising: a sugar, a sugar blend, sugar alcohol, a blend of sugar alcohols, sweeteners, a bulk filler, a cannabinoid, flavorings, tableting lubricants, powder flow agents and combinations thereof, classified in A61K 9/0056 and A61K47/38.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods of preventing or treating disease or disorders associated with abnormal MAP kinase activity or levels in a subject. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together because they comprise the administration of completely different, non-overlapping formulations, i.e., a gum (Group I) or a lozenge (Group II), and thus have materially different designs.  The inventions also do not overlap in scope for the same reason – they comprise the administration of completely different, non-overlapping formulations, i.e., a gum (Group I) or a lozenge (Group II), comprising different excipients.  Whereas the compositions of Group I are chewing gums comprising a gum base, the compositions of Group II are lozenges comprising a “bulk filler”.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A) The distinct inventions have acquired a separate status in the art as evidenced by their different classifications based on the form (gum or lozenge) and excipients (gums or cellulose derivatives);
B) The distinct inventions require completely different search strategies and search criteria, i.e., a search for a “chewing gum” does not overlap in scope with the search for a “lozenge”;
C) Prior art applicable to the claims of one invention would not likely be applicable to the claims of the other invention, i.e., prior art teaching administration of a gum comprising a cannabinoid would not likely be applicable to a lozenge comprising a cannabinoid, and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629